Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yutani (US 20130207259 A1) in view of US 20170178936 A1 (Shin).
Regarding claim 1, Yutani discloses a semiconductor device (Fig. 3) comprising: a semiconductor wafer (WF) with a chip region (CHA) and an edge region (DCHA) formed on a one surface of the semiconductor wafer, wherein the edge region is disposed to surround the chip region (see Fig. 1); conductive connectors (BMP) formed on the one surface of the semiconductor wafer in the chip region; and dummy conductive connectors (DBMP1) formed on the one surface of the semiconductor wafer in the edge region, wherein the dummy conductive connectors are disposed to surround the chip region in all around the edge region (DCHA surrounds all around CHA, as shown in Fig. 1), wherein the conductive connectors and the dummy conductive connectors have the same shape as each other (illustrated as circles), wherein the conductive connectors and the dummy conductive connectors include conductive bumps ([0038]).
Illustrated below is Fig. 3 of Yutani.

    PNG
    media_image1.png
    421
    412
    media_image1.png
    Greyscale

Illustrated below is Fig. 1 of Yutani.

    PNG
    media_image2.png
    422
    409
    media_image2.png
    Greyscale

Yutani fails to teach an identification mark formed on a one surface of the semiconductor wafer in the edge region; wherein the dummy conductive connectors do not overlap with the identification mark.
Shin teaches a semiconductor device in the same field of endeavor (Fig. 27) with an identification mark (210) formed on a one surface of a semiconductor wafer (200) in the edge region; wherein dummy structures (270) do not overlap with the identification mark.
Having Shin’s dummy structures correspond to Yutani’s dummy conductive connectors, and including Shin’s identification mark in Yutani’s edge region would arrive at the claimed identification mark formed on a one surface of the semiconductor wafer in the edge region; wherein the dummy conductive connectors do not overlap with the identification mark.
Shin provides a clear teaching to motivate one to modify the edge region to include an identification mark in that it may improve manufacturing information management for the wafer ([0002]), thus resulting in higher yield ([0012]).  Therefore, it would have been obvious to have the claimed identification mark because it would improve manufacturing information management, thus resulting in higher yield.
Illustrated below is a marked and annotated figure of Fig. 27 of Shin.

    PNG
    media_image3.png
    315
    364
    media_image3.png
    Greyscale

Regarding claim 6, Yutani in view of Shin discloses a semiconductor device (Yutani, Fig. 4), wherein the semiconductor wafer includes a wiring structure (below INS, not illustrated, [0048]), the conductive connectors are electrically connected to the wiring structure (through PAD1), and the dummy conductive connectors are electrically separated from the wiring structure (separated by CVF).
Illustrated below is a marked and annotated figure of Fig. 4 of Yutani.

    PNG
    media_image4.png
    248
    398
    media_image4.png
    Greyscale

Regarding claim 7, Yutani in view of Shin discloses a semiconductor device (Shin, Fig. 27), wherein the identification mark and the dummy conductive connectors are spaced apart from each other in a lateral direction.
Regarding claim 8, Yutani in view of Shin discloses a semiconductor device (Yutani, Fig. 4), further comprising: a seed layer (SEM) interposed between the one surface of the semiconductor wafer and each of the conductive connectors, and interposed between the one surface of the semiconductor wafer and each of the dummy conductive connectors, wherein the seed layer does not overlap with the identification mark in a vertical direction.
Regarding claim 9, Yutani in view of Shin discloses a semiconductor device (Shin, Fig. 12), wherein the identification mark is recessed to a predetermined depth from the one surface of the semiconductor wafer (“dot depth” [0057]), and wherein the conductive connectors and the dummy conductive connectors protrude from the one surface of the semiconductor wafer (Yutani, Fig. 4).
Regarding claim 10, Yutani in view of Shin discloses a semiconductor device (Yutani, Fig. 4), wherein the semiconductor wafer includes chip pads (PAD1) in the chip region, wherein the conductive connectors are electrically connected to the chip pads, and wherein the dummy conductive connectors are not electrically connected to the chip pads (insulated by CVF).
Regarding independent claim 11, Yutani discloses a semiconductor device (Fig. 3) comprising: a semiconductor wafer (WF) with a chip region (CHA) and an edge region (DCHA) formed on a one surface of the semiconductor wafer, wherein the edge region is disposed to surround the chip region (see Fig. 1); conductive connectors (BMP) formed on the one surface of the semiconductor wafer in the chip region; and dummy conductive connectors (DBMP1) formed on the one surface of the semiconductor wafer in the edge region, wherein the dummy conductive connectors are disposed to surround the chip region in all around the edge region (DCHA surrounds all around CHA, as shown in Fig. 1), wherein the conductive connectors and the dummy conductive connectors have the same shape as each other (illustrated as circles), wherein the conductive connectors and the dummy conductive connectors include conductive bumps ([0038]).
Yutani fails to teach an identification mark formed on a one surface of the semiconductor wafer in the edge region; wherein the dummy conductive connectors avoid overlapping with the identification mark.
Shin teaches a semiconductor device in the same field of endeavor (Fig. 27) with an identification mark (210) formed on a one surface of a semiconductor wafer (200) in the edge region; wherein dummy structures (270) avoid overlapping with the identification mark.
Having Shin’s dummy structures correspond to Yutani’s dummy conductive connectors, and including Shin’s identification mark in Yutani’s edge region would arrive at the claimed identification mark formed on a one surface of the semiconductor wafer in the edge region; wherein the dummy conductive connectors avoid overlapping with the identification mark.
Shin provides a clear teaching to motivate one to modify the edge region to include an identification mark in that it may improve manufacturing information management for the wafer ([0002]), thus resulting in higher yield ([0012]).  Therefore, it would have been obvious to have the claimed identification mark because it would improve manufacturing information management, thus resulting in higher yield.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yutani in view of Shin as applied to claim 1 above, and further in view of Fang (US 7172948 B2).
Regarding claim 2, Yutani in view of Shin discloses a semiconductor device (Shin, Fig. 27), with an identification mark.
Yutani in view of Shin fails to teach the identification mark includes a barcode.  However, Fang discloses an identification mark in the same field of endeavor (14, Fig. 1A) wherein the identification mark includes a barcode (Col. 2, lines 53-67).
Since Yutani, Shin, and Fang are in the same field of endeavor, a person having ordinary skill in the art at the time of the invention would have readily recognized the finite number of predictable solutions for an identification mark.  These predictable solutions include alphanumeric, barcode, or other types of identification marks as these may be chosen from a finite number of identified, predictable solutions (Fang, Col. 2, lines 53-67).  Absent unexpected results, it would have been obvious to try using a different type of identification mark.  Thus, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues (page 6) that Shin teaches providing dummy patterns over an identification mark as a requirement to prevent misreading other identification marks and cites Shin’s use of the word recognized as referring to the act of reading.
Examiner’s reply:
The examiner disagrees and finds Shin making no mention of read failures resulting from having any combination of identification marks present.  Rather, the examiner finds Shin [0084] using recognize is a different way.  Shin uses “recognized” in the context of a unique identifier (“ID code”) within a large-scale manufacturing operation (“manufacturing company”) in a way similar to a person acknowledging a feature to be useful for the purpose of a fulfilling a task.  Further support of this interpretation is provided by Shin’s use of the word “negligible” ([0083]) to describe whether an identification mark is useful (and should be preserved) or not (and may be obscured by dummy patterns).
Applicant argues:
Applicant argues with respect to amended claim 1 (page 7) that the conductive connectors and the dummy conductive connectors must have the same shape.  Applicant provides further assertions of the importance of this feature.  Applicant argues the shape of Shin’s dummy patterns is not a bump and further argues that if Shin’s dummy patterns were bumps, they would not be useful for the purpose of disabling an identification mark.
Examiner’s reply:
The examiner does not find the argument persuasive.  As reasoned above, Shin is not teaching enabling or disabling an identification mark, but rather is teaching the usefulness of an identification mark, and whether or not some of a plurality of identification marks could be preserved in the case of them fulfilling any useful purpose, even if they are located among dummy patterns.
Applicant’s arguments with respect to the shape of Shin’s dummy patterns have been considered but are moot because the rejection of record does not rely on Shin for any teaching or matter specifically challenged in the argument.
Applicant argues:
Applicant argues Shin does not teach, suggest, or render obvious the feature of amended claim 1 wherein the dummy conductive connectors surround the chip region.
Examiner’s reply:
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner notes that Yutani is relied upon to teach dummy conductive connectors in an edge region.  Shin is relied upon to teach an identification mark configured among dummy patterns.  The dummy patterns of Shin are only relied upon to teach configuration of the identification mark, and are not substituted in place of, or otherwise modifying the dummy conductive patterns of Yutani.
Applicant argues:
Applicant argues Yutani and Shin (page 8) disclose dummy connectors (i.e. dummy conductive connectors, dummy patterns) useful for different purposes, therefore, the dummy connectors of Shin shouldn’t be combined with Yutani.
Examiner’s reply:
In response to applicant's argument that the dummy connectors of Shin are different from the dummy connectors of Yutani, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, the dummy connectors of Shin are merely relied upon to teach possible configurations of identification marks among dummy patterns.  Yutani already teaches dummy patterns, thus Shin is only relied upon to teach the identification mark and configurations thereof.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            

/BRADLEY SMITH/            Primary Examiner, Art Unit 2817